This action was commenced under the Red-light Abatement Act [Stats. 1913, p. 20] against the owners and proprietors of a place in Seal Beach known as the Seal Cafe and Seal Inn.
The complaint alleges, and the court finds, that the premises were used for the purpose of lewdness, assignation, and prostitution, judgment was entered in favor of the plaintiff, and from that judgment this appeal is prosecuted.
Much of the argument advanced by appellants is disposed of in the opinion this day filed in the case of People v. BaysideLand Co. et al., post, p. 257, [191 P. 994], and need not receive further notice here.
The main point urged by appellants as ground for reversal is that the evidence is insufficient to justify the findings regarding the use of the property. The building in question was a two-story structure, the lower floor of which was used as a cafe where meals and drinks were served, and music furnished that the patrons might dance. In a separate portion *Page 255 
of the lower floor was a grill-room, from which a stairway led to the floor above. The second story was divided into sixteen bedrooms, for the accommodation of guests. At the times to which the testimony refers several of the rooms were occupied by permanent roomers and a few were reserved for transients.
Witnesses for the prosecution related that nine persons, four of them employed by the district attorney, met at the Tower Cafe, a short distance from the premises in controversy. At the suggestion of one of the women, they agreed to visit the Seal Inn for the purpose of obtaining rooms, and, as she put it, "have a real party." Agreeably to this appointment, they repaired to the Seal Cafe, and there partook of liquid refreshments, and some of them danced together. Arrangements were made by this woman for two rooms for the party, and, on ascending the stairs, they were met by defendant Smith, one of the proprietors, who asked them to register. One of the men inquired how that was to be done, and another replied: "Oh, just pair off any old way; it doesn't make any difference; we will sign up." This was done, each man registering a woman and himself as man and wife, under assumed names. Eight persons were assigned to the two rooms, but shortly afterward Smith notified them that he had procured another room, which was accepted. Two of the couples then paired off, one pair going to each of two rooms, where they divested themselves of their clothing and went to bed together. The four others, three of whom were the investigators, remained in the third room. Thereupon the woman who had suggested the "party" proposed that she would undress for two dollars, and apparently without waiting for an acceptance of her proposal did so, with the exception of her undergarments. In this condition, she proceeded to indulge in what may be termed her idea of a "real party," and raised such a commotion that the housemaid came into the room and told her she should be more quiet.
This was the condition of affairs when the district attorney arrived on the scene and arrested the participants in the revelry.
[1] The maid testified that frequently the rooms were occupied by more than one couple during the night, usually *Page 256 
Saturday and Sunday, and that she was sometimes called on to make up rooms which had been used, not infrequently as late as 1 o'clock in the morning, and that they were thereafter occupied by others. Several witnesses stated that the reputation of the place was bad in the immediate vicinity of its location and over a considerable area in addition.
The defendant Smith said that when the nine persons presented themselves for assignment to rooms he inquired if they were all married, and was informed that they were, and upon such assurance he assigned them to the rooms. The defense introduced testimony to the good reputation of the place and the orderly conduct of its patrons.
This sharp conflict of the evidence was resolved in favor of the plaintiff by the trial court. There was sufficient testimony, if believed by it, to justify the conclusion, and we cannot pass upon the credibility of witnesses.
[2] It is asserted by appellants that one act of assignation or prostitution does not constitute a nuisance under the provisions of the act. Conceding this to be the law, nevertheless the deductions to be drawn from a single act, when considered in connection with all the attendant circumstances, may properly form the basis for finding that the practice is habitual. We must assume, in support of the judgment, that the court below believed the statements of the witnesses that it made no difference how they were registered, and that the defendant acquiesced in that assertion. Moreover, he admits that he put eight people in two rooms; and even though they were all married, it is considered somewhat unconventional, at least, for two married couples to occupy the same bed at the same time. The fact that these people showed a willingness to share the privacy of their sleeping quarters should have aroused his suspicion as to the purity of their intentions. Such laxness of management and disregard of the moral code instanced on one occasion might reasonably lead to the inference that such occurrences were common.
[3] Objection is made to the inclusion in the decree of the Seal Cafe, or the lower portion of the building, as no acts of lewdness are shown to have taken place there. Entrance to the upper floor was gained through the grill, which was separated from the main dining-room by the *Page 257 
kitchen, and was accessible to the street through an outside entrance. As we understand the situation, the dining-room and grill and the inn above were covered by one roof, under one management and conducted as one business, and we do not believe that the court is required to designate or segregate with particularity the portions of an entire establishment which constitute the nuisance. The kitchen might be innocuous in itself, but is a part of the premises, and accessory to them, and may properly be included in the decree.
After carefully reviewing the record we are of the opinion that no error was committed by the trial court.
Judgment affirmed.
Finlayson, P. J., and Thomas J., concurred.
A petition for a rehearing of this cause was denied by the district court of appeal on July 21, 1920, and a petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on August 19, 1920.
All the Justices concurred, except Sloane, J., who was absent.